Exabyte Repayment Plan

Memorandum of Understanding



 

This Memorandum records mutual agreements reached as of this 14th day of
February, 2003, between Exabyte Corporation, having a place of business at 1685
38th Street, Boulder, Colorado 80301 U.S.A, ("Exabyte") and TDK Corporation
having a place of business at 1-13-1, Nihonbashi, Chuo-ku, Tokyo, 103-8272 Japan
("TDK").

This Memorandum shall document agreements between Exabyte and TDK regarding
special payment terms for the total amount of accounts payable owed by Exabyte
to TDK as of December 31, 2002 ("12/31/02 Total Amount Payable"). Exabyte will
repay the 12/31/02 Total Amount Payable in full and in such amounts and on such
dates as defined in the attached payment schedule ("Repayment Schedule").
Exabyte will pay for new purchases made from TDK after 12/31/2002 according to
the payment terms ("Payment Terms") defined in the attachment.

Except in the case of any failure by Exabyte or other event as defined below and
to the extent that Exabyte is in compliance with the Payment Terms regarding any
shipments received from TDK after 12/31/2002, TDK agrees to make a reasonable
effort to comply with details of any and all purchase orders from Exabyte, and
to continue shipments to Exabyte.

Upon the occurrences of any one or more of the following events, this Memorandum
of Understanding shall be terminated and the entire unpaid balance of (i) the
12/31/02 Total Amount Payable and (ii) all invoices with respect to new
shipments after 12/31/2002 shall become immediately due and payable, provided
however that direct equity investment by individual, institutional investors
and/or strategic or corporate investors shall be excluded from any of the
following events to the extent such investments are limited so that they do not
effectively constitute a merger or consolidation:

       i.       any failure by Exabyte to make a payment according to the
Repayment Schedule when such payment is due;

       ii.      any failure by Exabyte to comply with the Payment Terms with
respect to payables owed to TDK by Exabyte for purchases made
                and shipments received after December 31, 2002;

       iii.    a merger, consolidation, or other corporate reorganization;
termination of existence; insolvency; business failure, filing for any form
               of bankruptcy relief; a bankruptcy petition filed against it or
cessation of the conduct of any substantial part of Exabyte's current
               normal business activity.

This Memorandum shall, when signed by TDK and Exabyte representatives, shall
supercede and replace any formal or informal agreements, memorandums or
proposals whether oral or written made by the parties in December, 2002 or
January or February, 2003 with regard to the repayment of the 12/31/02 Total
Amount Payable.

 

 

 

By:________________________

By:________________________

Date:______________________

Date:______________________

Exabyte Corporation

TDK Corporation